SUPPLEMENT Dated April 29, 2011 To the Current Prospectus ING Marathon Plus (IICA) Issued By ING Life Insurance and Annuity Company Through its Variable Annuity Account I This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-531-4547. 1 . Effective April 29, 2011 , ING Van Kampen Equity and Income Portfolio changed its name to ING Invesco Van Kampen Equity and Income Portfolio and the subadviser is changed to Invesco Advisers, Inc. 2 . Effective April 29, 2011, the following additional funds are available under your contract: ING American Funds Asset Allocation Portfolio* ING American Funds Growth Portfolio* ING American Funds International Portfolio* ING American Funds World Allocation Portfolio* ING Artio Foreign Portfolio (Class S) ING Baron Small Cap Growth Portfolio (Class S) ING BlackRock Inflation Protection Bond Portfolio (Class S) ING Franklin Income Portfolio (Class S) ING Franklin Mutual Shares Portfolio (Class S) ING Franklin Templeton Founding Strategy Portfolio (Class S)* ING JPMorgan Small Cap Core Equity Portfolio (Class I) ING Large Cap Value Portfolio (Class S) ING Marsico Growth Portfolio (Class S) ING MidCap Opportunities Portfolio (Class S) ING PIMCO Total Return Bond Portfolio (Class S) ING Retirement Conservative Portfolio (Class ADV)* ING Retirement Growth Portfolio (Class ADV)* ING Retirement Moderate Growth Portfolio (Class ADV)* ING Retirement Moderate Portfolio (Class ADV)* ING SmallCap Opportunities Portfolio (Class S) ING T. Rowe Price Capital Appreciation Portfolio (Class S) * These investment portfolios are offered in a “Master-Feeder” or “Fund of Funds” structure. These funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. 3. Accordingly, effective Apri l 29, 2011 , the following information is added to Appendix III: Fund Name and Investment Adviser/Subadviser Investment Objective ING American Funds Asset Allocation Portfolio Seeks high total return (including income and capital gains) consistent with preservation of capital over the Investment Adviser: ING Investments, LLC long term. Investment Adviser to the Master Funds: Capital Research and Management Company SM IICA Marathon Plus - MARP 1 of 4 4/29/2011 Fund Name and Investment Adviser/Subadviser Investment Objective ING American Funds Growth Portfolio Seeks to provide you with growth of capital. Investment Adviser: ING Investments, LLC Investment Adviser to Master Funds: Capital Research and Management Company SM ING American Funds International Portfolio Seeks to provide you with long-term growth of capital. Investment Adviser: ING Investments, LLC Investment Adviser to Master Funds: Capital Research and Management Company SM ING American Funds World Allocation Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: Asset Allocation Committee ING Artio Foreign Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: Artio Global Management, LLC ING Baron Small Cap Growth Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: BAMCO, Inc. ING BlackRock Inflation Protected Bond Portfolio A non-diversified Portfolio that seeks to maximize real return, consistent with preservation of real capital Investment Adviser: Directed Services LLC and prudent investment management. Subadviser: BlackRock Financial Management Inc. ING Franklin Income Portfolio Seeks to maximize income while maintaining prospects for capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Franklin Advisers, Inc. ING Franklin Mutual Shares Portfolio Seeks capital appreciation and secondarily, income. Investment Adviser: Directed Services LLC Subadviser: Franklin Advisers, Inc. MARP-11 2 of 4 4/29/2011 Fund Name and Investment Adviser/Subadviser Investment Objective ING Franklin Templeton Founding Strategy Seeks capital appreciation and secondarily, income. Portfolio Investment Adviser: Directed Services LLC ING JPMorgan Small Cap Core Equity Portfolio Seeks capital growth over the long term. Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. ING Large Cap Value Portfolio Seeks long-term growth of capital and current income. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co ING Marsico Growth Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Marsico Capital Management, LLC ING MidCap Opportunities Portfolio Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. ING PIMCO Total Return Bond Portfolio Seeks maximum total return, consistent with preservation of capital and prudent investment Investment Adviser: Directed Services LLC management. Subadviser: Pacific Investment Management Company LLC ING Retirement Conservative Portfolio Seeks a high level of total return (consisting of capital appreciation and income) consistent with a Investment Adviser: Directed Services LLC conservative level of risk relative to the other ING Retirement Portfolios. Subadviser: Asset Allocation Committee ING Retirement Growth Portfolio Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of Investment Adviser: Directed Services LLC risk that can be expected to be greater than that of the ING Retirement Moderate Growth Portfolio. Subadviser: Asset Allocation Committee MARP-11 3 of 4 4/29/2011 Fund Name and Investment Adviser/Subadviser Investment Objective ING Retirement Moderate Growth Portfolio Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of Investment Adviser: Directed Services LLC risk that can be expected to be greater than that of ING Retirement Moderate Portfolio but less than that Subadviser: Asset Allocation Committee of ING Retirement Growth Portfolio. ING Retirement Moderate Portfolio Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of Investment Adviser: Directed Services LLC risk that can be expected to be greater than that of ING Retirement Conservative Portfolio but less than Subadviser: Asset Allocation Committee that of ING Retirement Moderate Growth Portfolio. ING SmallCap Opportunities Portfolio Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. ING T. Rowe Price Capital Appreciation Portfolio Seeks, over the long-term, a high total investment return, consistent with the preservation of capital and Investment Adviser: Directed Services LLC prudent investment risk. Subadviser: T. Rowe Price Associates, Inc. MARP-11 4 of 4 4/29/2011
